DENY and Opinion Filed July 6, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00497-CV

                        IN RE PAMELA NESBIT, Relator

           Original Proceeding from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-02580-D

                         MEMORANDUM OPINION
                    Before Justices Schenck, Nowell, and Garcia
                             Opinion by Justice Garcia
      In this original proceeding, Relator challenges the trial court’s order to release

supersedeas bond funds Relator posted in a forcible entry and detainer action brought

against her by her landlord.

      As the party seeking relief, relator has the burden of providing the Court with

a sufficient record to establish her right to mandamus relief. Walker v. Packer, 827

S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Rule 52.3(k)(1)(A) requires the

relator to file an appendix with her petition that contains “a certified or sworn copy

of any order complained of, or any other document showing the matter complained

of.” TEX. R. APP. P. 52.3(k)(1)(A). Additionally, rule 52.7(a)(1) requires the relator

to file with the petition “a certified or sworn copy of every document that is material
to the relator’s claim for relief that was filed in any underlying proceeding.” TEX. R.

APP. P. 52.7(a)(1).

      There are no certified documents attached to Relator’s petition, and the

documents that are attached demonstrate that Relator did not pay rent in the forcible

detainer action and never perfected an appeal of the judgment entered against her in

that cause. Without a properly authenticated appendix containing certified or sworn

copies of documents showing she is entitled to relief relator has not met her burden.

See In re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig. proceeding).

      In addition, entitlement to mandamus relief requires relator to show that the

trial court has clearly abused its discretion and that relator has no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). Based on the petition and record before us, we conclude that relator has

failed to show her entitlement to the relief requested. Accordingly, we deny the

petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).




                                            /Dennise Garcia/
                                            DENNISE GARCIA
                                            JUSTICE


210497F.P05




                                          –2–